Citation Nr: 0031642	
Decision Date: 12/05/00    Archive Date: 12/12/00	

DOCKET NO.  99-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to increased (compensable) evaluations for 
sinusitis, a right hip disability, fibrocystic breast 
disease, and uterine fibroid.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran served on active duty from April 1982 to May 
1989.  This is an appeal from a June 1998 rating action by 
the Department of Veterans Affairs (VA) Regional Office, St. 
Louis, Missouri, which confirmed and continued noncompensable 
evaluations for sinusitis, a right hip disability, 
fibrocystic breast disease, and uterine fibroid.  

The issue of entitlement to a compensable evaluation for a 
right hip disability will be addressed in the remand that 
follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's nasal passages are clear with no discharge.  
There is no nasal obstruction.  

3.  The sinusitis is productive of no more than mild 
disability.  

4.  The veteran currently has no pathology of the breast.  

5.  The veteran has two uterine fibroids.  She does not have 
chronic irregular menstruation or adhesions.  






CONCLUSION OF LAW

Increased (compensable) evaluations for sinusitis, 
fibrocystic breast disease, and uterine fibroid are not 
warranted.  38 U.S.C.A. §§ 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. Part 4, Codes 6512, 7626, 7699-7622 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disabilities 
adversely affect her ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The record reflects that in connection with the veteran's 
claims, the regional office obtained all relevant medical 
records and also furnished the veteran VA examinations.  The 
Board considers that the VA duty to assist the veteran as set 
forth in Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) has been satisfied.

I.  The Claim for an Increased 
(Compensable) Evaluation for Sinusitis.  

The veteran's service medical records reflect that she was 
observed and treated for sinusitis in July 1984 and May 1986.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1989.  

The veteran was examined by the VA in June 1989.  She 
complained of recurrent sinusitis and frontal headaches.  She 
denied any nasal obstruction, and had had epistaxis only 
once.  She complained of postnasal drainage.  Physical 
examination appeared entirely normal.  There was no evidence 
of an acute process in the ear, nose, and throat examination.  
An X-ray study showed diffuse mucoperiosteal thickening of 
the left maxillary and frontal sinuses, without an acute 
process such as air fluid level.  The impression was chronic 
recurrent sinusitis with occasional acute exacerbation.  

By rating action dated in September 1989, service connection 
was granted for sinusitis, rated noncompensable under 
Diagnostic Code 6512.  

In August 1997 the veteran submitted a claim for an increased 
rating for her sinusitis.  

The veteran was afforded a VA examination in September 1997.  
She stated that she had a constant postnasal drip and gagged 
all the time.  She had difficulty breathing through her nose 
that was worse at night.  She had been treated with numerous 
medications with very little relief.  

On examination there was a small amount of postnasal drip 
present.  The nasal passages were clear.  X-ray studies 
showed diffuse frontal sinusitis and left maxillary 
sinusitis.  The diagnosis was chronic recurring sinusitis.  

VA outpatient treatment records were later received 
reflecting that the veteran was seen in July 1997 for chronic 
and acute sinusitis, and in October 1998 for asymptomatic 
sinusitis.  

The veteran was again examined by the VA in June 1999.  She 
stated that at the current time she had intermittent attacks 
of sinusitis, with a considerable amount of post nasal drip 
that she stated caused pain, and pain in the frontal sinuses 
that also caused pain in the right eye.  She had been told 
that she had asthma, and she had been treated with 
intermittent antibiotics.  

On physical examination, the nasal passages were clear.  
There was no discharge present.  The septum was in the mid 
line and was not deviated.  Both sinuses were 
transilluminated, and seemed to be within normal limits.  
There was no nasal obstruction.  A diagnosis of recurring 
sinusitis by history was made.  The examiner stated that that 
condition had not been found on the examination.  

The regional office later received private medical records 
reflecting that the veteran was treated for sinusitis in May 
1984.  She was seen in August 1996 and complained of throat 
discomfort.  It was stated that there might be a postnasal 
drip, but no symptoms of sinusitis.  On examination there was 
no sinus tenderness.  The throat appeared to be normal.  

A noncompensable evaluation is provided for chronic frontal 
sinusitis, which is detected by X-ray only.  A 10 percent 
evaluation is provided when there are 1 or 2 incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or; 3 to 6 non 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  
38 C.F.R. Part 4, Code 6512 effective in October 1996.  

In this case the recent VA examination reflected that the 
veteran's nasal passages were clear with no discharge, and 
there was no nasal obstruction.  Chronic sinusitis was 
diagnosed by history only.  The examiner stated that that 
condition had not been found on the examination.  Thus, under 
the circumstances, it follows that entitlement to a 
compensable evaluation for the veteran's sinusitis would not 
be warranted under the applicable diagnostic code.  


II.  The Claim for an Increased (Compensable) Evaluation for 
Fibrocystic Breast Disease

The veteran's service medical records reflect that she was 
seen in September 1986 with complaints of lumps in both 
breasts.  The diagnosis was fibrocystic breast disease.  

When the veteran was examined by the VA in June 1989 several 
masses were palpated in both breasts.  There was a fairly 
large mass in the lateral surface of the left breast, and 
also on the lateral surface of the right breast, and numerous 
smaller masses were present.  The condition was considered 
probably a fibrocystic disease.  

In the September 1989 rating action, service connection was 
granted for fibrocystic breast disease, rated noncompensable 
under Diagnostic Code 7626.  

The veteran was afforded a VA gynecological examination in 
September 1997.  Both breasts were examined.  There was no 
axillary lymphadenopathy.  There was no nipple discharge 
present, but there were some small nodular masses in both 
breasts.  A mammogram was ordered.  A diagnosis was made of 
mild bilateral fibrocystic disease of the breast.  

A VA mammogram was performed in October 1997.  The mammogram 
was negative.  

The veteran was again afforded a VA gynecological examination 
in June 1999.  Both breasts were examined, and there were no 
masses palpated.  There was no axillary lymphadenopathy, and 
no nipple discharge present.  It was stated that no pathology 
of the breasts had been found.  

The regional office later received VA outpatient treatment 
records reflecting that the veteran was seen in June 1998.  
The breasts and nipples were symmetrical, without skin 
abnormalities or discoloration.  The nipples had no 
discharge.  There was no supraclavicular or axillary 
lymphadenopathy.  The breasts had no lumps or masses on 
palpation.  The veteran was seen in February 1999, and stated 
that she had had a mammogram performed in November that had 
been negative.  She complained of a painful right breast 
mass.  She was seen in July 1999, and the breasts and nipples 
were symmetrical, without skin abnormalities or 
discoloration.  The nipples had no discharge.  There was no 
supraclavicular or axillary lymphadenopathy.  The right 
breast had a thickening that was moveable.  The left breast 
had a thickening that was fixed.  

A report from a university medical center reflected that the 
veteran had a mammogram in October 1998.  There was 
moderately dense breast parenchyma bilaterally.  There were 
no dominant masses, spiculated lesions, clustered 
microcalcifications, or skin changes identified.  There were 
benign appearing calcifications in the right breast.  The 
impression was that the mammogram was benign.  In a telephone 
conversation with the veteran in August 1999, she advised 
that she had had an ultrasound test performed on her right 
breast by her private physician, and they could not find a 
cyst.  

A noncompensable evaluation is provided following wide local 
excision without significant alteration of size or form when 
one or both breasts are involved.  A 30 percent evaluation is 
provided following a simple mastectomy or wide local excision 
with significant alteration of size or form when one breast 
is involved.  38 C.F.R. Part 4, Code 7626.  Under DC 7628, 
benign neoplasms of the breast are rated according to 
impairment in function of the system or skin.  38 C.F.R. Part 
4, DC 7628 (2000).  

In this case, the evidence reflects that the veteran has had 
masses or cysts involving her breasts; however, the VA 
examinations have disclosed that the breasts and nipples are 
symmetrical, without skin abnormalities or discoloration.  
The nipples have no discharge, and there is no 
supraclavicular or axillary lymphadenopathy.  The veteran has 
had mammograms on several occasions, and while the mammograms 
have disclosed that there have been masses which are benign, 
there is no showing that there is any impairment to the 
system or to the skin.  Thus, under the circumstances, an 
evidentiary basis which would warrant a compensable 
evaluation for the veteran's fibrocystic breast disease has 
not been demonstrated.  

III.  Entitlement to an Increased (Compensable) Evaluation 
for Uterine Fibroid

The veteran's service medical records reflect that she was 
suspected of having a uterine fibroid in October 1988.  That 
was later confirmed and reported to be located on the right 
side in February 1989.  

When the veteran was examined by the VA in June 1989 she 
reported a history of having some bleeding between her 
periods, and had been told that it was due to stress during 
service.  The menorrhagia stopped when she was discharged 
from service.  She denied having any dysmenorrhea or 
dyspareunia.  She had had a sonogram performed on the pelvis, 
and had been told that she had a small fibroid of the uterus.  
She also stated that she had urinary frequency at times that 
had improved since her discharge from service.  She stated 
that the urinary frequency had been brought on by drinking 
considerable fluid while she was in Korea.  She denied any 
dysuria.  On examination the uterus was retroverted.  There 
was a fibroid present which was small.  It was not palpated, 
and there were no masses in either adnexal area, and there 
was adnexal tenderness.  She did have some pain over the 
inguinal ligament on the right side.  

By rating action dated in September 1989, service connection 
was established for a uterine fibroid, rated noncompensable 
under Diagnostic Codes 7699-7622.  

When the veteran was afforded the VA gynecological 
examination in September 1997 she stated that she had 
initially been found to have uterine fibroids in 1989.  She 
stated that at that time she was having menometrorrhagia.  
She had not been placed on any medication.  

On examination the uterus seemed slightly enlarged and hard 
to palpation.  There were no masses or tenderness found in 
either adnexal area.  The cervix was normal in appearance.  
The vaginal mucosa was normal in color.  The external 
genitalia were within normal limits.  The diagnoses included 
uterine fibroids.  

The veteran was afforded a VA pelvic sonogram in October 
1997.  The impression was heterogenous lobulated contour of 
the uterus, with at least two large uterine fibroids, the 
largest of which measured 8 centimeters in greatest diameter.  

A private medical record dated in November 1997 reflects that 
the veteran underwent a hysteroscopy.  On the left ostium 
there was a small fibroid on the posterior surface projecting 
into the uterus, probably no more than about 20 percent.  
There was possibly a very small submucosal fibroid projecting 
no more than 10 percent toward the right ostium posterior.  
The uterus was generally enlarged.  

When the veteran was afforded the VA gynecological 
examination in June 1999 she had a history of uterine 
fibroids, and she also gave a history of menorrhagia.  She 
gave no history of bleeding between her periods.  She also 
complained of pain in the right lower abdomen.  On physical 
examination the veteran unable to relax her abdominal muscles 
so the uterus and adnexal areas were not palpated.  The 
veteran complained of pain, so the vagina and cervix were not 
visualized.  The external genitalia were within normal 
limits.  

VA outpatient treatment records were later received 
reflecting that when the veteran was seen in June 1998 the 
pelvic examination reflected that the external genitalia had 
no lesions, ulcerations, or inflammation.  The vaginal vault 
and cervix were pink, moist, and without lesions or 
inflammation.  The uterus was normal in size and shape.  The 
assessments included fibroid tumors.  When the veteran was 
seen in July 1999 essentially the same findings were 
recorded.  

A 30 percent evaluation is provided for displacement of the 
uterus, with marked displacement and frequent or continuous 
menstrual disturbances.  A 10 percent evaluation requires 
adhesions and irregular menstruation.  38 C.F.R. Part 4, 
Code 7622 (2000).  

In this case, the VA examinations have disclosed that the 
veteran has uteroid fibroids; however, there have been no 
adhesions or irregular menstruation.  Accordingly, under the 
circumstances, a 10 percent evaluation would not be warranted 
for the uterine fibroids under DC 7622.  Neither is there a 
showing of benign neoplasms of the gynecological system 
reflecting impairment in function of the urinary or 
gynecological systems, or any skin disability (DC 7628).   

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding any of the matters on appeal.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to increased (compensable) evaluations for 
sinusitis, fibrocystic breast disease, and uterine fibroid, 
is not established.  The appeal is denied.  


REMAND


When the veteran was examined by the VA in June 1989 she 
complained of right hip pain when running.  On physical 
examination there was a full range of motion of the right 
hip, and the hip was stable.  She had pain with forced 
internal rotation of the hip.  An X-ray study of the right 
hip showed minimal degenerative changes.  Impressions were 
made of right hip pain and trochanteric bursitis.  

By rating action dated in September 1989, service connection 
was granted for degenerative changes of the right hip with 
trochanteric bursitis, rated noncompensable under Diagnostic 
Code 5010.  

The veteran was afforded a VA examination in September 1997.  
She stated that she injured her right hip and left knee while 
running in service.  She stated that she had pain in the 
right hip that was worse in the morning.  

On examination she had a full range of motion in the right 
hip joint.  An X-ray study of the right hip showed no 
significant radiographic abnormality.  The diagnosis was that 
no pathology had been found involving the right hip.  

The veteran was afforded a VA orthopedic examination in June 
1999.  She complained of pain involving the right hip and 
right inguinal area.  It became worse if she walked for long 
distances, or exercised.  On physical examination she had a 
full range of motion of the right hip.  No pain was elicited 
on going through the range of motion.  An X-ray study of the 
right showed that the bone architecture appeared to be 
intact.  No significant bone or joint abnormality was seen, 
and no periarticular soft tissue calcification was noted.  
The diagnosis was that no pathology had been found involving 
the right hip.  

The regional office later received medical records from 
Kaiser Permanente.  On April 28, 1999, she complained of pain 
involving her right hip for one month.  She stated that she 
had an intermittent dull ache that was worse when sitting.  
An assessment was made of sacroiliitis.  

Bursitis will be rated on the basis of limitation of motion 
of the affected parts, as arthritis.  38 C.F.R. Part 4, Code 
5019.  

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. part 4 Code 5251.  

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  38 C.F.R. Part 4, Code 5252.  

Impairment of a femur consisting of malunion with slight knee 
or hip disability warrants a 10 percent evaluation.  38 
C.F.R. Part 4, Code 5255.  

In this case, the veteran has complained of pain involving 
her right hip; however, the VA examinations have disclosed 
that she has a full range of motion of the hip, and the 
examinations have not disclosed any pain on motion.  However, 
X-ray studies of the hip have shown degenerative changes in 
1989 and have found no abnormality in July 1999.  The Board 
finds that since read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by x-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion, 
(Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991)), 
clarification on this issue is necessary.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court")  has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her for her right hip 
disability recently.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected right hip 
disability.  All indicated studies, 
including complete X-rays, must be 
performed.  Any indication of arthritis 
or degenerative changes must be 
discussed.  Range of motion should be 
documented in degrees, and the examiner 
should note any painful motion.  The 
examiner is requested to completely 
review the claims folder and a copy of 
this remand prior to the examination.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

The veteran must be informed of the 
potential consequences of her failure to 
appear for the scheduled examination, and 
a copy of the notice of examination must 
be placed in the claims file.  

3.  After the examination has been 
completed, the RO should review the 
examination report to ensure that ut 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  






After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and her representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  


		
NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -

- 1 -


